August 30, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                           ELIJAH BUFFINGTON, Appellant

NO. 14-11-00588-CV                           V.

                          GLEN MICHAEL SHARP, Appellee
                         ________________________________

       This cause, an appeal from the judgment in favor of appellee, GLEN MICHAEL
SHARP, signed May 31, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion. We order appellee, GLEN MICHAEL SHARP, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.